Citation Nr: 1707471	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  16-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as due to asbestos exposure.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to February 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2015 rating decision of the Augusta, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).

As the Veteran is over 75 years of age, the undersigned grants the motion to advance this appeal on the docket, as raised by the Board's Acting Vice Chairman.  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a COPD disability that is etiologically related to a disease, injury, or event which occurred in service, to include asbestos exposure.


CONCLUSION OF LAW

Service connection for COPD is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by February and April 2015 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided a VA examination in October 2015.  The examiner took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VBA Manual provides guidance on adjudicating claims involving exposure to asbestos.  The Court has held that VA must analyze a claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United States Court of Appeals for Veterans Claims (Court) found that provisions in former paragraph 7.68 (predecessor to the current version contained in VBA Manual M21-1, IV.ii.1.I.3 and M21-1, IV, ii.2.c), did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422  (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See VBA Manual M21-1, IV.ii.1.I.3 and M21-1, IV, ii.2.c (last accessed July 29, 2016). 

Facts and Analysis

The Veteran maintains that his currently diagnosed COPD was either caused by his military service or in-service asbestos exposure.  

There is no diagnosis of COPD or another respiratory disease in-service or within a year thereafter.  There is no record of treatment for COPD or another respiratory disease in-service or competent evidence that identifies treatment in-service for an event or injury that can be related to the later development of COPD.

The Veteran's MOS in-service was Radarman, which is assigned a "minimal" exposure rating for asbestos.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 1.I.3.  The Veteran reported the ship he was on during service had asbestos wrapped pipes and such he breathed and ingested asbestos dust throughout service.  The record reflects that post-service, the Veteran worked as an electrician.

A January 2009 VA treatment note reflects "no asbestosis by imaging."

The Veteran appeared for a VA examination in October 2015.  The examiner noted diagnosis of chronic obstructive pulmonary disease (COPD) with onset in 2009, decades post service.  The examiner noted significant smoking history, although the Veteran quit 20 years ago.  The examiner performed a chest x-ray and noted no pleural plaques.  The examiner acknowledged the Veteran's MOS as Radarman and statements of being exposed to asbestos wrapped pipes.  The examiner concluded that the COPD was less likely than not incurred in or caused by service or asbestos exposure.  Rather, the COPD was most likely caused by smoking.  The examiner explained that: "there is no radiologic evidence (pleural plaque) of any substantial asbestos exposure.  His MOS had a minimal probability for asbestos exposure.  There is no objective evidence of any substantial asbestos exposure."

Having carefully reviewed the record, the Board has determined that service connection is not warranted for COPD.  Although the evidence reveals that the Veteran currently suffers from COPD, the most probative evidence of record, the October 2015 VA examiner's opinion, does not etiologically link the condition to service or in-service asbestos exposure.  

The Board finds the October 2015 VA examination most probative.  The examination indicates there is no medical basis for attributing the COPD to service or in-service asbestos exposure, provides an adequate rationale to support the conclusion, and is based upon review of the claims file, which included a physical examination of the Veteran and a review of diagnostic studies.  The examiner stressed that the present COPD condition is most likely the result of smoking, and that in-service asbestos exposure less likely than not caused the COPD condition.  

The Board has fully considered the Veteran's lay statements that he breathed in asbestos dust during service which he believes is related to his current COPD condition.  The Board notes that while the Veteran is competent to relay his experience, lay people are generally not competent to diagnose illness or establish a causal connection between the asbestos dust in-service and the present COPD disorder.  While the Veteran can describe his physical proximity to asbestos, he is not competent to offer a conclusion as to the degree such that such exposure has resulted in damage to his lungs.  As such, the Board ascribes far more probative value to the conclusions of the October 2015 examiner who relied in large part on the absence of pleural plaques on x-rays to conclude that the Veteran's current COPD condition is less likely than not a result of military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a COPD disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Service connection for chronic obstructive pulmonary disease (COPD) as due to asbestos exposure is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


